UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

ADELALHAKEEMY                             )
                                          )
              Petitioner,                 )
                                          )
              v.                          )       Civil Case No. 05-429 (RJL)
                                          )
BARACK H. OBAMA, et al.,                  )
                                          )
              Respondents.                )
                                              ~
                               MEMORANDUM ORDER
                                (August ...... , 2010) [#285]

        On March 2,2005, a habeas petition was filed on behalf of Adel Al Hakeemy

("petitioner") by Shaker Aamer, acting as "next friend." Although two sets of counsel

have been appointed to represent petitioner since that time, petitioner has yet to consent

to proceeding with this action. Petitioner's prior counsel, Reprieve, made several

attempts to visit petitioner and obtain his consent, but were ultimately unable to do so.

On July 6,2009, counsel from Reprieve was ordered to withdraw from this case, and on

March 1,2010, the Office of the Federal Public Defender for the Northern District of

Ohio was appointed in their stead. Current counsel was granted, in total, 120 days to

show cause why the case should not proceed to a hearing on the merits or be dismissed

without prejudice. However, they too have been unsuccessful in obtaining petitioner's

consent to proceed. Petitioner's current counsel has attempted to visit petitioner at

Guantanamo Bay on three occasions, and each time petitioner declined to meet with

them.
          Acknowledging that it would not be in the interests of justice to move forward

with a hearing on the merits at this juncture, petitioner's counsel nonetheless now seeks

an indefinite stay, even though the petitioner has shown no interest in challenging the

lawfulness of his detention. And, as the government points out, "[t]his case has

languished on the Court's docket, without any substantive activity, for fifteen months."

Accordingly, because the petitioner has failed to proffer any reason why this case should

continue indefinitely, the motion for a stay is DENIED and this case is dismissed without

prejudice. Should petitioner decide, at some point in the future, that he wishes to contest

his detention, he may file another petition at that time.

          Accordingly, it is hereby

          ORDERED that petitioner's Motion for a Stay [#285] is DENIED, and it is

further

          ORDERED that the above-captioned case is DISMISSED without prejudice.

          SO ORDERED.